UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 11, 2007 BAYWOOD INTERNATIONAL, INC. (Exact Name or Registrant as Specified in Its Charter) Nevada 000-22024 77-0125664 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 14950 North 83rd Place, Suite 1, Scottsdale, Arizona 85260 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(480) 951-3956 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 – COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Effective July 11, 2007, we entered into an employment agreement with Mr. Neil Reithinger (“Employment Agreement”) pursuant to which Mr. Reithinger agreed to serve as our President and Chief Executive Officer for a five-year term, at an annual compensation of $150,000 (retroactive to April 1, 2007), subject to an annual increase of 5% upon meeting performance standards reasonably established by the Board of Directors (“Board”), or otherwise based on performance as reasonably determined by the Board, together with (i) an annual bonus to be determined by the Board on an annual basis or otherwise based on performance as reasonably determined by the Board (ii) a matching 401(k) Plan contribution of up to 6% of his salary per year and (iii) a stock option to purchase 10,000,000 shares of common stock at an exercise price of $0.04 per share, exercisable for a ten-year term. The foregoing description of the terms and conditions of the Employment Agreement is qualified in its entirety by, and made subject to, the more complete information set forth in the Employment Agreement filed as Exhibit 10.1 and incorporated into this Item 1.01 by reference. This report may contain forward-looking statements that involve risks and uncertainties.We generally use words such as “believe,” “may,” “could,” “will,” “intend,” “expect,” “anticipate,” “plan,” and similar expressions to identify forward-looking statements.You should not place undue reliance on these forward-looking statements. Our actual results could differ materially from those anticipated in the forward-looking statements for many reasons, including: our ability to continue as a going concern; our ability to retain key management personnel; our ability to develop and introduce new products; competition in our markets and industry segments; our ability to raise additional capital, and such other risks and uncertainties as may be detailed from time to time in our public announcements and filings with the U.S. Securities and Exchange Commission.Although we believe the expectations reflected in the forward-looking statements are reasonable, they relate only to events as of the date on which the statements are made.We do not intend to update any of the forward-looking statements after the date of this document to conform these statements to actual results or to changes in our expectations, except as required by law. Item 9.01. Exhibits. (c) Exhibits Exhibit No. Description 10.1 Employment Agreement dated July 11, 2007, between Baywood International, Inc. and Neil Reithinger 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAYWOOD INTERNATIONAL, INC. Date: July 13, 2007 By: /s/ Neil Reithinger Neil Reithinger President and Chief Executive Officer 2
